Citation Nr: 0513034	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits for training at the 
Institute of Natural Healing and Sciences in Collegeville, 
Texas.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined VA education benefits 
were not payable for training as a Licensed Massage Therapist 
at the Institute of Natural Healing and Sciences in 
Collegeville, Texas.  A notice of disagreement (NOD) was 
received in July 2003, a statement of the case (SOC) was 
issued in August 2003, and a timely appeal was received in 
October 2003.


FINDING OF FACT

The Licensed Massage Therapist Course at the Institute of 
Natural Healing and Sciences in Collegeville, Texas, has not 
been approved by the state approving agency, the Texas 
Workforce Commission.

 
CONCLUSION OF LAW

Dependents' Educational Assistance benefits are not payable 
for training at the Institute of Natural Healing and Sciences 
in Collegeville, Texas.  38 U.S.C.A. § 3672 (West 2002); 
38 C.F.R. § 21.4250 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Factual Background

In January 2003 the RO received an application from the 
appellant for survivors' and dependents' educational 
assistance, VA Form 22-5490, requesting approval for a course 
of training in massage therapy at the Institute of Natural 
Healing and Sciences in Collegeville, Texas.  See generally 
38 U.S.C.A. § 3501 (2004).

In March 2003, the RO noted the requested training did not 
appear in the On Line Approval File listing, and queried the 
VA Approval Section. regarding approval status for the 
course.  The Approval Section advised the RO that the 
designated state approval authority, the Texas Workforce 
Commission, had been contacted and had advised that the 
requested course of instruction at the Institute of Natural 
Healing & Sciences was not approved for VA Education 
Assistance benefits.

In March 2003, the RO advised the appellant that the 
requested course of training was not approved for VA 
Education Assistance benefits, that she remained entitled to 
education assistance benefits for any approved program of 
education or training, and that she could reapply for a 
different course or select another school.

Legal Criteria

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by the 
Department of Veterans Affairs.  38 C.F.R. § 21.4250 (a) 
(2004).

Approval by State approving agencies will be in accordance 
with the provisions of 38 U.S.C. Chapter 36 and such 
regulations and policies as the agency may adopt, which are 
not in conflict with 38 U.S.C. Chapter 36.  38 C.F.R. 
§ 21.4250 (b).

Analysis

The appellant does not argue that the school she has selected 
has been approved by the Texas Workforce Commission.  She 
basically argues that there is nothing wrong with the school 
she has selected, that it has been approved by the Texas 
Department of Health, and that, since VA will reimburse 
dependents for some home study courses, VA should approve her 
course of study.

The Board notes that, while the Texas Department of Health 
may have approved the Institute of Natural Healing and 
Sciences for its purposes, the Texas Workforce Commission is 
the State approving agency for Dependents Education 
Assistance benefits, and that agency has not approved a 
course in massage therapy at Institute of Natural Healing and 
Sciences for such benefits.

The law provides that the State approving agency approve 
courses for Dependents Education Assistance benefits, in 
accordance with the applicable provisions of the United 
States Code and such other regulations and policies as the 
State approving agency may adopt.  VA accepts the 
determination of a State approving agency that a course is 
approved for Dependents Education Assistance benefits.  VA 
does not approve courses for Dependents Education Assistance 
benefits where the educational institution has not sought 
approval from the State approving agency, or where the State 
approving agency has declined a request for course approval.  
VA will act on a matter where the State approving agency has 
furnished notice that it does not intend to act on the 
application of a school, and the school requests approval by 
the VA.  However, there is no evidence that the State 
approving agency has furnished such notice, nor is there 
evidence that the school has requested approval by the VA.

Accordingly, the request for educational benefits for 
training at the Institute of Natural Healing and Sciences in 
Collegeville, Texas, must be denied.  In response to the 
appellant's request for information as to why her school has 
not been approved by the Texas Workforce Commission, the 
Board refers her either to that agency or to her own school 
for any details or background on any applications filed by 
her school.  In the present case it does not appear that the 
appellant is alleging that her school is approved, only that 
it should be.  However, the VA benefit she is seeking is 
governed by regulation which requires that the school be 
approved by the approving agency for her state.  Since her 
school has not been so approved, the appellant's appeal must 
fail as a matter of law. 


ORDER

Entitlement to educational benefits for training at the 
Institute of Natural Healing and Sciences in Collegeville, 
Texas, is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


